               Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 1 of 46


Lockard, Michael (USANYS)

From:                             Lockard, Michael (USANYS)
Sent:                             Tuesday, October 15, 2019 5:05 PM
To:                               Hruska, Andrew
Cc:                               Kamaraju, Sidhardha (USANYS); Denton, David (USANYS)
Subject:                          US v. Halkbank, S6 15 Cr. 867 (RMB)
Attachments:                      U.S. v. Halkbank Indictment.pdf


Drew,

Attached is a copy of the indictment charging Turkiye Halk Bankasi, returned today.

Regards,

Michael D. Lockard
Assistant United States Attorney
U.S. Attorney’s Office, Southern District of New York
One St. Andrew’s Plaza | New York, New York 10007
(212) 637‐2193 (desk) | (212) 637‐0097 (fax) | michael.lockard@usdoj.gov




                                                           1
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 2 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 3 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 4 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 5 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 6 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 7 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 8 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 9 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 10 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 11 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 12 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 13 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 14 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 15 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 16 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 17 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 18 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 19 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 20 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 21 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 22 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 23 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 24 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 25 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 26 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 27 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 28 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 29 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 30 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 31 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 32 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 33 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 34 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 35 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 36 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 37 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 38 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 39 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 40 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 41 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 42 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 43 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 44 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 45 of 46
Case 1:15-cr-00867-RMB Document 593-1 Filed 01/21/20 Page 46 of 46
